            Case 4:18-cv-04787 Document 1-1 Filed in TXSD on 12/20/18 Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                   File Hashes for IP Address 98.199.103.171

ISP: Comcast Cable
Physical Location: Houston, TX



Hit Date UTC           File Hash                                         Title
10/11/2018 01:25:37    942D58D2133F4B83550E5C2CD91610F96212C11A          Surprise Sex For Three

10/11/2018 01:08:33    B52FA90E4817B102F55EAB44ABF640CC2798601D          18 Year Old Models First Time
                                                                         Threesome

01/07/2018 04:02:21    7E3A1D8A478FAB58813163228BAFF60F678920C0          The Call Girl

07/31/2017 09:30:13    1013AD59CD964D5872750551C25A1DAFE10CF33C          Sex For Three By The Sea

05/06/2017 19:24:06    2756740A7F3BBB5C7CDF75B9D1F1ED72E8946F34          In for the Night

12/10/2016 07:21:58    4BBDA2C82E064C77F7C6BD14AE63E43BD7C669AE Superhot Sexting

12/10/2016 06:45:15    4BFBAF6AF9F91DC3F40AC42073645030F3ED69EF          Romance in the Garden

06/18/2016 01:29:49    B505EAAEFD4A782C8AEB7D38F292D52EE40B7FC7          Four Way In 4K


Total Statutory Claims Against Defendant: 8




                                                  EXHIBIT A
STX241
